Case: 16-12397      Date Filed: 02/28/2017      Page: 1 of 27


                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-12397
                              ________________________

                         D.C. Docket No. 1:12-cv-20558-WJZ



GDG ACQUISITIONS LLC,

                                                        Plaintiff - Appellee,

versus

GOVERNMENT OF BELIZE,

                                                        Defendant - Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (February 28, 2017)

Before MARCUS, ANDERSON, and GINSBURG, * Circuit Judges.




*
 Honorable Douglas H. Ginsburg, United States Circuit Judge for the District of Columbia
Circuit, sitting by designation.
              Case: 16-12397    Date Filed: 02/28/2017    Page: 2 of 27


MARCUS, Circuit Judge:

      This is the second time a contract dispute arising out of the lease of

telecommunications equipment by the plaintiff GDG Acquisitions, LLC (“GDG”),

to the defendant Government of Belize (“Government”), has reached our Court. In

Round One, the district court dismissed GDG’s complaint on the grounds of forum

non conveniens and international comity; we vacated and remanded for the district

court to consider the enforceability of the contract’s forum-selection clause and its

significance to the forum non conveniens analysis. Now, in Round Two, the

Government appeals the district court’s subsequent denial of its motion to dismiss.

      After thorough review, we conclude that the Government waived its

sovereign immunity. The Government of Belize claims that the express waiver of

sovereign immunity contained in the contract was ineffectual because its Minister

of Budget Management, who negotiated and signed the contract on its behalf,

lacked the authority to waive sovereign immunity. But despite the Minister’s

claimed lack of authority to bind Belize, the Government ratified Fonseca’s actions

by fully performing its contract obligations during the lease term and paying

approximately $13.5 million in forty separate payments over a period of nearly six

years and spanning two different administrations. This conduct can be explained

only on the understanding that the Government intended to be bound to the




                                          2
                  Case: 16-12397       Date Filed: 02/28/2017       Page: 3 of 27


contract. Accordingly, we affirm the district court’s denial of the Government’s

motion to dismiss.

                                                  I.

                                                 A.

          On February 10, 2012, GDG sued the Government of Belize in the United

States District Court for the Southern District of Florida, seeking some $10 million

in unpaid rent, with the amount growing each month. The complaint and the

declarations submitted to the district court alleged these basic facts. As Minister of

Budget Management, Investment, and Home Affairs, 1 one of Ralph Fonseca’s

tasks was to maximize the Government’s return on its expenditures of tax revenue

funds. To do so, Fonseca entered into complex negotiations with a Belizean

company, International Telecommunications, Ltd. (“Intelco”), in order to reduce

the Government’s expenditures for telecommunications equipment and services.

Intelco was owned and operated by Glenn D. Godfrey, a former Attorney General

of Belize. Fonseca and Godfrey met several times in Miami to negotiate a lease of

telecommunications equipment from Intelco to the Government. They ultimately

closed a deal in Miami on December 18, 2002. The deal was governed by a

Master Lease Agreement (MLA), which was negotiated in Miami and signed in




1
    This title was later changed to Minister of Finance and Home Affairs.


                                                  3
              Case: 16-12397    Date Filed: 02/28/2017   Page: 4 of 27


Washington, D.C., by Godfrey on behalf of Intelco and by Fonseca purportedly on

behalf of the Government of Belize.

      All rents due under the MLA were evidenced by promissory notes delivered

by the Government to Intelco; the financing was supported by the International

Bank of Miami. The same day they signed the MLA, the parties signed a first

lease schedule and promissory note for $6,748,189.20, to be paid in twenty

quarterly payments of $337,409.46 each. That five-year lease was scheduled to

end on December 18, 2007, with the final payment being due on that date. On

August 27, 2003, the parties agreed to a second lease of additional

telecommunications equipment pursuant to a second lease schedule and promissory

note, also in the amount of $6,748,189.20, again to be paid in twenty quarterly

payments of $337,409.46 each. The second five-year lease was scheduled to end

on August 27, 2008; the final payment was due on that date. After entering into

the agreement, Intelco assigned the payments to the International Bank of Miami in

exchange for a single upfront cash payment from the bank of $10 million for the

two leases.

      Three provisions in the MLA are essential to the resolution of this appeal.

First, the Master Lease Agreement contained a provision stating that the

Government waived its sovereign immunity:

      Lessee acknowledges that the activities contemplated by this Master Lease
      and each Lease Schedule are commercial in nature rather than governmental

                                         4
             Case: 16-12397     Date Filed: 02/28/2017    Page: 5 of 27


      or public, and therefore acknowledges and agrees that it is not entitled to any
      right of immunity or defense on the grounds of sovereignty or otherwise
      with respect to any such action or proceeding arising out of or relating to this
      Master Lease or any Lease Schedule. Lessee hereby expressly and
      irrevocably waives any such right of immunity or defense which now or
      hereafter may exist or claim thereto which may now or hereafter exist in
      respect of the Master Lease or any Lease Schedule and its obligations arising
      thereunder, and agrees not to assert any such right or claim in any such
      action or proceeding, whether in the United States of America or elsewhere.
      Lessee hereby expressly and irrevocably waives any defense or claim it may
      have to delay, hinder or stop the enforcement of this Master Lease or any
      Lease Schedule based directly or indirectly upon the Act of State Doctrine.
      Neither Lessee nor any of its property enjoys any right of immunity from
      suit, setoff, judgment, execution on a judgment or attachment prior to
      judgment or in aid of execution in respect of its obligations under this
      Master Lease or any Lease Schedule.

Second, the MLA included a forum-selection clause:

      Lessee hereby waives any special rights or immunities which it may enjoy
      under the laws of Belize, and agrees and abides that its rights and obligations
      under this Master Lease or any Lease Schedule shall be determined
      exclusively in accordance with the governing laws of the State of Florida,
      irrespective of conflict of laws principles. Lessee irrevocably submits to the
      exclusive jurisdiction of any of the federal and state courts in the State of
      Florida in any action or proceeding arising out of or relating to the Master
      Lease or any Lease Schedule, and Lessee hereby irrevocably agrees that all
      claims in respect of such action or proceeding may be heard and determined
      in any court of competent jurisdiction in the State of Florida.

Finally, the MLA contained a waiver of objections to venue or to claims of an

inconvenient forum:

      Lessee hereby irrevocably waives any objection which it may now or
      hereafter have to the laying of venue of any suit, action or proceeding arising
      out of or relating to the Master Lease or any Lease Schedule and hereby
      further irrevocably waives any claim that any such suit, action or proceeding
      brought in any such court has been brought in an inconvenient forum.
      Lessee specifically acknowledges that Miami-Dade County, Florida is a

                                          5
              Case: 16-12397     Date Filed: 02/28/2017    Page: 6 of 27


      proper venue for the Lessor to bring suit against Lessee pursuant to the
      Master Lease or any Lease Schedule.

      Another provision in the MLA governed the termination or expiration of the

leases. Early termination of the leases required 120 days’ written notice of the

Government’s intent to return the equipment. The failure to give notice triggered

an automatic extension of the applicable lease schedule on a month-to-month basis

for a period not to exceed twelve months. At the end of the term, the Government

was required to return the equipment to Intelco; if it did not do so, it was obliged to

continue making payments in an amount equal to the average monthly rent during

the lease term.

      The Government of Belize made forty (quarterly) rental payments for the

terms of the two leases, totaling nearly $13.5 million. The complaint alleged that

Belize never evinced any intent to return the equipment during either the lease

terms or the automatic renewal terms, but it continued to possess and use the

equipment after the termination of the lease periods. The Government has not

made any additional lease payments since 2008.

                                           B.

      On January 26, 2012, Godfrey created GDG Acquisitions, LLC, as a Florida

limited liability company; its principal place of business was in Houston, Texas.

Shortly thereafter, Intelco assigned all of its assets to GDG, including its interest in

the Belize agreements. Soon after GDG’s complaint had been filed, the

                                           6
              Case: 16-12397     Date Filed: 02/28/2017   Page: 7 of 27


Government moved to dismiss, offering three reasons: the lack of subject matter

jurisdiction because of foreign sovereign immunity; forum non conveniens; and

international comity. On March 28, 2013, the district court granted the

Government’s motion citing forum non conveniens and international comity; it did

not address the defense of foreign sovereign immunity.

      On April 22, 2014, a panel of this Court vacated the dismissal and remanded

the case. GDG Acquisitions, LLC v. Gov’t of Belize, 749 F.3d 1024 (11th Cir.

2014). We vacated the forum non conveniens determination in light of the

Supreme Court’s decision in Atl. Marine Constr. Co., Inc. v. U.S. Dist. Court for

the W. Dist. of Tex., 134 S. Ct. 568 (2013), which instructed the district court to

give “controlling weight” to a valid forum-selection clause when conducting a

forum non conveniens analysis “in all but the most exceptional cases.” Id. at 581

(quotation omitted). Because “[a] binding forum-selection clause requires the

court to find that the forum non conveniens private factors entirely favor the

selected forum,” GDG Acquisitions, 749 F.3d at 1029, the panel remanded the case

to the district court with instructions to “determine the enforceability of the forum-

selection clause and its significance to the forum non conveniens analysis.” Id. at

1034. The panel also vacated the district court’s dismissal because of international

comity, concluding that retrospective international comity did not apply without a




                                          7
               Case: 16-12397     Date Filed: 02/28/2017   Page: 8 of 27


judgment from a foreign court and that this case did not fall within the narrow

sphere of prospective international comity. Id.

        On remand, after supplemental briefing and argument, the district court

denied the Government’s motion to dismiss. The court determined that it first had

to decide whether the forum-selection clause was binding and enforceable. This in

turn required answering whether Fonseca had the authority to waive the

Government’s sovereign immunity. As the district court framed the question: “If

Minister Fonseca possessed the requisite authority to bind the Government of

Belize, then both the sovereign immunity waiver and the forum selection clause are

likely valid and enforceable. If he did not possess said authority, then they are

not.”

        To answer that question, the trial court turned to this Court’s precedent in

Aquamar S.A. v. Del Monte Fresh Produce N.A., Inc., 179 F.3d 1279 (11th Cir.

1999), which had held that courts should start with the assumption “that an

ambassador possesses the authority to appear before them and waive sovereign

immunity absent compelling evidence making it ‘obvious’ that he or she does not.”

Id. at 1299. Over the Government’s objection, the district court applied this

presumption to Minister Fonseca and, relying on declarations filed by both parties,

concluded that “the Government of Belize ha[d] not met its burden and shown by a

preponderance of the evidence that the FSIA’s waiver exception [did] not apply.”



                                           8
              Case: 16-12397     Date Filed: 02/28/2017    Page: 9 of 27


No extraordinary circumstances were found and no compelling evidence existed in

the record suggesting that Fonseca lacked the authority to waive the Government’s

sovereign immunity. Thus, the district court held that the waiver exception was

satisfied and that Belize could be sued in a United States court. Turning to the

forum-selection clause, the district court concluded that the clause was enforceable

because Fonseca had the authority to bind the Government. The court observed

that, after Atlantic Marine, it was compelled to find that the private factors of the

forum non conveniens analysis favored adjudication in the preselected forum, and,

therefore, it denied the Government’s motion to dismiss.

      The Government now appeals from that decision.

                                          II.

      “It is well-settled that a court of appeals has jurisdiction over interlocutory

orders denying claims of immunity under the FSIA.” Butler v. Sukhoi Co., 579
F.3d 1307, 1311 (11th Cir. 2009). We review de novo a district court’s

determination of jurisdiction under the Foreign Sovereign Immunities Act of 1976

(FSIA), Pub. L. No. 94-583, 90 Stat. 2891, codified as amended in various sections

of Title 28. Aquamar, 179 F.3d at 1289. “We may set aside the district court’s

factual determinations, however, only if they are clearly erroneous.” Id. at 1290.

“To determine whether subject-matter jurisdiction under the FSIA exists, a court

looks at the plaintiff’s allegations and any undisputed facts that the parties have put



                                           9
              Case: 16-12397     Date Filed: 02/28/2017     Page: 10 of 27


forward.” Architectural Ingenieria Siglo XXI, LLC v. Dominican Republic, 788
F.3d 1329, 1338 (11th Cir. 2015).

      Like the district court, we are a court of limited jurisdiction; our power to act

“is determined by Congress ‘in the exact degrees and character which to Congress

may seem proper for the public good.’” Argentine Republic v. Amerada Hess

Shipping Corp., 488 U.S. 428, 433 (1989) (quoting Cary v. Curtis, 44 U.S. (3

How.) 236, 245 (1845)). Through the FSIA, Congress has given the district courts

original jurisdiction over “any nonjury civil action against a foreign state . . . as to

any claim for relief in personam with respect to which the foreign state is not

entitled to immunity.” 28 U.S.C. § 1330(a). Indeed, “Congress[ ] inten[ded] that

the FSIA be the sole basis for obtaining jurisdiction over a foreign state in our

courts.” Amerada Hess Shipping, 488 U.S. at 434; see also Republic of Argentina

v. Weltover, Inc., 504 U.S. 607, 610 (1992) (“The [FSIA] establishes a

comprehensive framework for determining whether a court in this country, state or

federal, may exercise jurisdiction over a foreign state.”).

      Under the FSIA, it is also well established that “a foreign state is

presumptively immune from the jurisdiction of United States courts.” Saudi

Arabia v. Nelson, 507 U.S. 349, 355 (1993). To overcome the presumption, the

plaintiff must “produc[e] evidence that ‘the conduct which forms the basis of [the]

complaint falls within one of the statutorily defined exceptions.’” Butler, 579 F.3d
10
             Case: 16-12397      Date Filed: 02/28/2017    Page: 11 of 27


at 1312–13 (quoting S & Davis Int’l, Inc. v. Republic of Yemen, 218 F.3d 1292,

1300 (11th Cir. 2000)). “Whether the plaintiff has satisfied his burden of

production in this regard is determined by looking at ‘the allegations in the

complaint [and] the undisputed facts, if any, placed before the court by the

parties.’” Id. at 1313 (quoting In re Terrorist Attacks on Sept. 11, 2001, 538 F.3d
71, 80 (2d Cir. 2008)) (alteration in original). If the plaintiff “has asserted facts

suggesting that an exception to foreign sovereign immunity exists, the party

arguing for immunity . . . bears the burden of proving by a preponderance of the

evidence that the exception does not apply.” Aquamar, 179 F.3d at 1290.

      In this case, therefore, the burden of production rested with GDG to

establish that an exception to the FSIA existed. GDG satisfied its burden by

asserting facts in its complaint suggesting that the waiver exception to the FSIA

applied because the Government had waived sovereign immunity in the Master

Lease Agreement. The statute’s waiver exception says that:

      (a) A foreign state shall not be immune from the jurisdiction of courts of the
      United States or of the States in any case --
             (1) in which the foreign state has waived its immunity either explicitly
             or by implication, notwithstanding any withdrawal of the waiver
             which the foreign state may purport to effect except in accordance
             with the terms of the waiver.

28 U.S.C. § 1605(a)(1). “[A]s a general rule, explicit waivers of sovereign

immunity are narrowly construed in favor of the sovereign and are not enlarged



                                           11
               Case: 16-12397       Date Filed: 02/28/2017       Page: 12 of 27


beyond what the language requires.” Architectural Ingenieria, 788 F.3d at 1338

(quotations omitted). 2

       After GDG asserted facts establishing that an exception applied, the burden

of going forward shifted to the Government of Belize to show, by a preponderance

of the evidence, that the waiver exception did not apply. See Aquamar, 179 F.3d at

1290. The Government has not carried its burden because this record

overwhelmingly demonstrates that it ratified the Master Lease Agreement and the

waiver of sovereign immunity.

                                               A.

       In determining whether there was a waiver, the district court applied the

Aquamar presumption that ambassadors have the authority to waive sovereign

immunity absent compelling evidence to the contrary. The court found “no

evidence in the record that makes it ‘obvious’ that Minister Fonseca lacked the

authority to waive Belize’s sovereign immunity.” Thus, it concluded that “the

Government of Belize authorized the sovereign immunity waiver contained within

the Master Lease Agreement.” On appeal, both parties explicate Aquamar at

considerable length. The Government claims that Aquamar applies only to cases

involving ambassadors and that, if applied to cases involving governmental


2
 The original complaint also alleged that the commercial-activity exception, found in 28 U.S.C.
§ 1605(a)(2), applied to this case, but the district court never addressed that issue and neither
party argued it here. Thus, only the waiver exception is before us.


                                               12
               Case: 16-12397   Date Filed: 02/28/2017   Page: 13 of 27


ministers other than ambassadors, it should require, at a minimum, a showing of

actual authority as prescribed by the foreign state’s laws. GDG responds that

Aquamar contains the correct standard and that the presumption of authority to

waive immunity was properly applied.

      We think the presumption created by the Court in Aquamar is inapplicable

in this case. Aquamar addressed an ambassador’s authority to waive sovereign

immunity in pending litigation. See Aquamar, 179 F.3d at 1293. Based on

Congress’s “indicat[ion] that courts should look to international law when

interpreting the FSIA’s terms,” the panel examined various sources of customary

international law and concluded that “a sovereign’s chief diplomatic representative

to a foreign nation possesses an extraordinary role and powers.” Id. at 1294–95.

This conclusion was bolstered because “[i]nternational courts traditionally have

assumed that an ambassador’s powers include the authority to present his or her

country’s position before foreign tribunals.” Id. at 1296. The panel also noted that

many federal courts acknowledge the presumption. See id. at 1297 (citing cases).

Thus, the Court held that, “under the FSIA, courts should assume that an

ambassador possesses the authority to appear before them and waive sovereign

immunity absent compelling evidence making it ‘obvious’ that he or she does not.”

Id. at 1299.




                                         13
             Case: 16-12397     Date Filed: 02/28/2017    Page: 14 of 27


      Aquamar cannot provide the answer because this case does not involve the

acts of an ambassador. In Aquamar, we emphasized the unique qualities and

powers of an ambassador. An ambassador “performs several important functions

on behalf of the state” he represents, including “‘representing the sending State in

the receiving State[,] protecting in the receiving State the interests of the sending

State and of its nationals, within the limits permitted by international law,’ and

‘act[ing] as representative of the sending State to any international organization.’”

Id. at 1295–96 (quoting Vienna Convention on Diplomatic Relations, arts. 3, 5(3),

Apr. 18, 1961, 23 U.S.T. 3227, 500 U.N.T.S. 95) (citation omitted). But the

province and function of an ambassador is profoundly different from the powers

and responsibilities normally associated with a budget minister. Customary norms

of international law do not as a general rule recognize a Minister of Budget

Management as having such “broad powers to bind the countr[y] [he or she]

represent[s]” or as being able to “speak for his or her country.” Id. at 1296–97.

Thus, we have no occasion to apply the Aquamar presumption.

                                          B.

      “Just as federal courts apply a federal standard to determinations of the

scope of an express waiver, and of the existence of an implied waiver, we apply

federal law to the question of whether a waiver has been effected by one with the




                                          14
               Case: 16-12397       Date Filed: 02/28/2017       Page: 15 of 27


authority to do so.” Id. at 1294 (citations omitted).3 The FSIA does not specify

what kind of authority -- actual or apparent -- is required to waive sovereign

immunity. We need not answer that question because both parties agree that actual

authority is the proper standard against which to measure the conduct of the

Government of Belize and its ministers.

       Whether Fonseca had the authority to act on behalf of the Government is a

question of agency. In an agency relationship, “[t]he ‘principal’ is ‘[t]he one for

whom action is to be taken,’ and the ‘agent’ is ‘[t]he one who is to act.’” United

States v. Schaltenbrand, 930 F.2d 1554, 1560 (11th Cir. 1991) (quoting

Restatement (Second) of Agency § 1(2)–(3)) (citation omitted). In this case, the

parties characterize Fonseca as the agent acting for the sovereign as the principal.

The record establishes that Fonseca signed the MLA, the promissory notes, and the

lease schedules on behalf of the Government of Belize. Those documents say that

the agreement, notes, and lease schedules were entered into by “the Government of


3
  We offer no view on the wisdom or efficacy of using foreign law to illuminate the meaning of
waiver because we need not use foreign law to arrive at an answer in this case. While Aquamar
warns of the dangers of using foreign law, it does so only in dicta. See Aquamar, 179 F.3d at
1297–98. Indeed, none of the three out-of-circuit cases cited by the Government of Belize in
support of foreign law requires the use of foreign law in making the authority determination. In
Velasco v. Gov’t of Indonesia, 370 F.3d 392, 400–02 (4th Cir. 2004), the Fourth Circuit looked
to declarations and governmental decrees filed in the district court but nowhere said that it was
required to look to foreign law. In both Dale v. Colagiovanni, 443 F.3d 425, 429–30 (5th Cir.
2006), and Phaneuf v. Republic of Indonesia, 106 F.3d 302, 308 (9th Cir. 1997), the courts
remanded the cases for an authority analysis without mentioning the use of foreign law.
However, in a second, unpublished decision, the Ninth Circuit did analyze foreign law but again
did not say that it was required to do so. See Phaneuf v. Gov’t of Indonesia, 18 F. App’x 648,
650–51 (9th Cir. 2001).


                                               15
              Case: 16-12397     Date Filed: 02/28/2017    Page: 16 of 27


Belize, through the Ministry of Budget Management” and, after a change in title,

by “the Government of Belize, through the Ministry of Finance and Home

Affairs.”

      We have already held that “[w]hen applying agency principles to federal

statutes, ‘the Restatement [ ] of Agency . . . is a useful beginning point for a

discussion of general agency principles.’” Arriaga v. Fla. Pac. Farms, LLC, 305
F.3d 1228, 1245 (11th Cir. 2002) (quoting Burlington Indus., Inc. v. Ellerth, 524
U.S. 742, 755 (1998)). According to the Restatement (Third) of Agency, “[a]n

agent acts with actual authority when, at the time of taking action that has legal

consequences for the principal, the agent reasonably believes, in accordance with

the principal’s manifestations to the agent, that the principal wishes the agent so to

act.” Restatement (Third) of Agency § 2.01 (2006).

      In this case, however, we need not decide whether Fonseca had actual

authority to enter into the MLA because the Government subsequently ratified his

actions and, therefore, agreed to be bound by them as if they were done with actual

authority. While “[o]nly interactions that are within the scope of an agency

relationship affect the principal’s legal position,” id. at § 1.01 cmt. c, the principal

may also ratify his agent’s unauthorized actions, thus becoming bound by their

legal consequences. See id. at § 4.01 & cmt. b. In this way, the principal




                                           16
              Case: 16-12397     Date Filed: 02/28/2017     Page: 17 of 27


subsequently places its imprimatur on the agent’s unauthorized acts, converting

them into the acts of the principal.

      The Restatement defines “ratification” as “the affirmance of a prior act done

by another, whereby the act is given effect as if done by an agent acting with actual

authority.” Id. at § 4.01(1). Generally, “[a] person may ratify an act if the actor

acted or purported to act as an agent on the person’s behalf,” id. at § 4.03 -- that is,

if the ratifier was the principal for whom the agent acted or purported to act. The

ratifier thus must have existed at the time of the act and must have had the capacity

to have legal relations and to act as a principal at the time of ratification. See id. at

§§ 4.01(3)(b), 4.04(1) & cmt. b. If the principal subsequently ratifies his agent’s

act, “the legal consequence is that the [principal’s] legal relations are affected as

they would have been had the actor been an agent acting with actual authority at

the time of the act.” Id. at § 4.01 cmt. b; see also id. (“A principal’s ratification

confirms or validates an agent’s right to have acted as the agent did.”); id. at

§ 4.02(1) (“[R]atification retroactively creates the effects of actual authority.”).

Thus, if Fonseca’s acts were ratified by the Government, then his actions are given

effect as if he had acted with actual authority.

      Under the Restatement, “[a] person ratifies an act by (a) manifesting assent

that the act shall affect the person’s legal relations, or (b) conduct that justifies a

reasonable assumption that the person so consents.” Id. at § 4.01. For example, a



                                            17
              Case: 16-12397   Date Filed: 02/28/2017    Page: 18 of 27


“person may ratify [an] act through conduct justifiable only on the assumption that

the person consents to be bound by the act’s legal consequences.” Id. at § 4.01

cmt. d. That is, if the principal engages in conduct that could be explained only by

the principal’s agreement to be bound by the agent’s act, then the principal has

ratified that act.

       The undisputed and unambiguous facts found in the record indicate that the

Government made forty payments of $337,409.46 each in accordance with the

lease schedules for the entirety of the two concurrent five-year leases, which

collectively spanned five years and eight months (from December 18, 2002, to

August 27, 2008) and amounted to the sum of approximately $13.5 million. The

payments continued even after a change of administration in the Government of

Belize in February 2008. The Government’s conduct in making the payments as

required by the MLA, the promissory notes, and the lease schedules can be

understood only on the assumption that the Government repeatedly consented to be

bound by the MLA -- indeed, it is difficult to conceive of any other reason why the

Government would have willingly made regular payments totaling nearly $13.5

million.

       The Government does not deny that it made these payments. Throughout

the district court proceedings, the Government and its declarants acknowledged

that “[p]ayments were made to the International Bank of Miami,” that the



                                         18
             Case: 16-12397     Date Filed: 02/28/2017   Page: 19 of 27


Government’s obligations to the International Bank of Miami as required by the

promissory notes were “fully paid,” that “it is undisputed that the bank has been

paid off already,” and that “payments were made by [the Government] to the

International Bank of Miami for services provided by Intelco.” Those concessions

were repeated in the Government’s opening brief on appeal, in which the

Government acknowledged that the “amounts were paid through the end of the

term in each Lease Schedule, totaling $6,748,189.20 under each.” And the fact of

the payments was again acknowledged during oral argument:

      Court: Did the Government of Belize appropriate the money each year to
      make payments to satisfy the terms of the MLA and were not the funds
      made by the Government? You can tell me yes, but it doesn’t matter, but I
      want to know an answer to that question.
      Government of Belize: The answer is yes.

As the record conclusively establishes, the payments were made.

      Proof of payment was entered into the record in the form of four payment

warrants filed as exhibits to GDG’s response to the Government’s motion to

dismiss. These payment warrants were on official Ministry of Finance letterhead

and were sent from Hugh McSweaney, Financial Secretary, to Sydney Campbell,

Governor of the Central Bank of Belize. Three of the sample payment warrants

noted that “the Government of Belize agreed to pay all Rent Payments under the

lease to Intelco’s account at the International Bank of Miami,” and all of the

warrants specified that they were for rent payments due to Intelco.


                                         19
             Case: 16-12397     Date Filed: 02/28/2017    Page: 20 of 27


      Still another form of conduct that may yield consent by ratification inheres

in the retention of benefits generated by the agent’s act. See Restatement (Third)

of Agency at § 4.01 cmt. g (“A person may ratify an act under subsection (2)(b) by

receiving or retaining benefits it generates if the person has knowledge of material

facts and no independent claim to the benefit.”) (citation omitted). Thus, a

principal’s retention of benefits realized as a result of his agent’s unauthorized

actions likewise suggests that although the agent might initially have acted without

authority, the principal has approved the act and wishes to be bound by it. In this

case, again, it is undisputed that the Government retained the telecommunications

equipment for the duration of the two leases and, indeed, that the Government still

has not returned the equipment to GDG. The Government retained its benefits

under the MLA and, in doing so, consented to be bound to the legal consequences

of the agreement. Again, neither the act of retaining the telecommunications

equipment for nearly six years nor the act of making payments can be understood

absent the assumption that the Government intended to be bound by the agreement.

On this record, then, there is no need to inquire into Belizean law. Quite simply,

the Government of Belize consented to and affirmed Fonseca’s actions by

ratification; the explicit waiver of sovereign immunity contained within the Master

Lease Agreement is, therefore, binding and enforceable.




                                          20
             Case: 16-12397     Date Filed: 02/28/2017    Page: 21 of 27


                                          C.

      The Government of Belize nevertheless says that ratification fell short in this

case. Belize argues that “an agreement that is void ab initio cannot be enforced

against a sovereign under a ‘ratification’ theory” because subsequent payments

cannot create actual authority that did not exist at the time of the actions. This

argument misapprehends the nature of ratification. As we have noted, the doctrine

of ratification starts with the assumption that the agent did not have actual

authority at the time he acted. See McDonald v. Hamilton Elec., Inc. of Fla., 666
F.2d 509, 514 (11th Cir. 1982) (“A principal can ratify the unauthorized act of an

agent purportedly done on behalf of the principal either expressly or by implication

through conduct that is inconsistent with an intention to repudiate the unauthorized

act.”) (emphasis added). It is precisely on account of the principal’s subsequent

consent that the prior unauthorized act “is given effect as if done by an agent acting

with actual authority.” Restatement (Third) of Agency § 4.01(1). Thus, it is of no

moment that Fonseca may have acted without actual authority at the time he

entered into the agreement.

      Belize also claims that the payments under the MLA ratified only the

MLA’s payment obligations and not its waiver of sovereign immunity. An

application of the Restatement (Third) of Agency again squarely forecloses this

argument. Section 4.01(3) of the Restatement says that ratification cannot occur



                                          21
              Case: 16-12397      Date Filed: 02/28/2017    Page: 22 of 27


unless “the ratification encompasses the act in its entirety as stated in § 4.07.”

Section 4.07 in turn states that “[a] ratification is not effective unless it

encompasses the entirety of an act, contract, or other single transaction.” Id. at

§ 4.07 (emphasis added). This does not mean that a principal must expressly state

that he is ratifying the entire transaction for ratification to be effective, because

“[a] person may not, by ratifying an act, obtain its economic benefits without

bearing the legal consequences that accompany the act.” Id. at § 4.07 cmt. b.

      Two illustrations inform our handling of this dispute:

      3. Acting without actual or apparent authority, A purports to sell a yacht
      owned by P, the “Acis,” to T for $100,000. A then sells a second yacht, the
      “Galatea,” also owned by P, to T for $75,000. On hearing the facts, P faxes
      T: “You may keep Acis but Galatea went too cheaply.” P has ratified the
      sale of Acis but not Galatea.
       4. Same facts as Illustration 3 except that, as P knows, A purported to sell
       Acis to T using a written contract form containing an arbitration clause. P’s
       ratification of A’s sale of Acis binds P to the arbitration clause.

Id. at § 4.07 cmt. c, illus. 3–4. In this case, the Government of Belize made

payments pursuant to and retained the benefits of an agreement that also included a

waiver of sovereign immunity and a forum-selection clause. The payment

warrants themselves expressly noted that the payments were for rents due under

the lease, indicating that the payments were made with knowledge of the contract.

The Government accepted both the benefits (telecommunications equipment) and

the burdens (payments) of the contract. The Government’s ratification of the



                                            22
             Case: 16-12397     Date Filed: 02/28/2017    Page: 23 of 27


payment obligation binds it to the rest of the contract, just as P’s acceptance of

$100,000 for Acis also bound him to the arbitration clause in the example cited

above.

      Finally, the Government tries to avoid the consequences of the Master Lease

Agreement by claiming that the payments made under the MLA were

unauthorized. As support, the Government relies on a case drawn from the

Caribbean Court of Justice (Belize’s highest court), BCB Holdings Ltd. v.

Attorney General of Belize, [2013] CCJ 5 (AJ). In that case, the Minister of

Finance and the Attorney General of Belize apparently had entered into an

agreement with two private companies to create an alternative corporate tax regime

for those companies that contravened Belizean tax laws. After a change in

administration, the Government disavowed the contract. Arbitration resulted in a

judgment for the companies, but the Caribbean Court of Justice declined to enforce

the award as being against public policy.

      The Government’s argument fails for at least three reasons. First, as we’ve

already detailed, foreign law does not provide the guiding principles for

interpreting American laws. See Aquamar, 179 F.3d at 1294. This case requires

us to interpret the waiver exception of the FSIA -- an American statute. In

determining whether Fonseca had the authority to waive sovereign immunity, we

need only look to the Restatement and to American principles of agency. We need



                                          23
               Case: 16-12397         Date Filed: 02/28/2017        Page: 24 of 27


not consult a foreign case in applying American principles of ratification to the

Government’s conduct.

       In the second place, the Government’s argument that the payments

themselves were unauthorized was raised only for the first time in oral argument

and has thus been waived. This Court “will not address a claim that has been

abandoned on appeal or one that is being raised for the first time on appeal,

without any special conditions.” Access Now, Inc. v. Southwest Airlines Co., 385
F.3d 1324, 1335 (11th Cir. 2004). The Government referenced the BCB Holdings

case in district court, but in support of three different points: first, that “an

agreement entered into by a governmental minister without actual authority is

invalid and unenforceable in its entirety -- including any and all provisions

contained within the agreement”; second, that “an agreement that is void ab initio

cannot be enforced against a foreign sovereign under a ‘ratification’ theory”; and

finally, that the MLA is not enforceable under a theory of unjust enrichment.4 In

district court, the Government never argued that the payments themselves were

made without authorization; it cannot assert that argument for the first time here.




4
 Moreover, regardless of whether the Caribbean Court of Justice’s opinion supports these
arguments, they lack merit in this case. Again, ratification starts from the premise that the initial
act was done without authorization. See Restatement (Third) of Agency § 4.01 & cmt. b. The
principal’s acceptance of the benefits and burdens of the contract also binds the principal to the
contract’s other clauses. See id. at § 4.07 & cmt. g. And finally, GDG has never asserted that
the MLA should be enforced under an unjust enrichment theory.


                                                 24
              Case: 16-12397       Date Filed: 02/28/2017      Page: 25 of 27


       Finally, even if we were to consider BCB Holdings, the outcome would not

change. BCB Holdings examined a wholly different contract between wholly

different parties in a wholly different setting. The opinion employed no discussion

of ratification and we can discern no reason to rely on the Caribbean Court of

Justice’s decision that the enforcement of one arbitration agreement was against

public policy to invalidate an entirely different agreement. 5

       The long and short of it is that the Government ratified Fonseca’s actions

through its repeated payments of large sums of money over many years and by its

retention of the telecommunications equipment. It thereby ratified the waiver of

sovereign immunity contained in the same agreement.

                                             III.

       The Government of Belize also says that the district court should have

dismissed the case for forum non conveniens. Again, we are unpersuaded. We

review a district court’s forum non conveniens analysis for abuse of discretion.

Aldana v. Del Monte Fresh Produce N.A., 578 F.3d 1283, 1288 (11th Cir. 2009).

Under that standard, “we must affirm unless we find that the district court has

made a clear error of judgment, or has applied the wrong legal standard.” Id.

(quoting United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc)).

5
 Moreover, we would have to weigh the Caribbean Court of Justice’s decision against an
unpublished decision from the D.C. Circuit enforcing that same arbitration agreement in federal
court. See BCB Holdings Ltd. v. Gov’t of Belize, 650 F. App’x 17, 18 (D.C. Cir. 2016) (“Belize
has failed to justify the use of the public policy exception in this case.”).


                                              25
             Case: 16-12397     Date Filed: 02/28/2017    Page: 26 of 27


      To obtain the dismissal of a case for forum non conveniens, the moving

party must show that “(1) an adequate alternative forum is available, (2) the public

and private factors weigh in favor of dismissal, and (3) the plaintiff can reinstate

his suit in the alternative forum without undue inconvenience or prejudice.” Leon

v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001). In considering these

factors, the reviewing court “must evaluate both the convenience of the parties and

various public-interest considerations,” and it must then “decide whether, on

balance, a transfer would serve the convenience of the parties and witnesses and

otherwise promote the interest of justice.” Atlantic Marine, 134 S. Ct. at 581

(quotation omitted).

      “The calculus changes, however, when the parties’ contract contains a valid

forum-selection clause, which represents the parties’ agreement as to the most

proper forum.” Id. (quotation omitted). So long as the contract and the clause are

binding and enforceable, “a district court should ordinarily transfer the case to the

forum specified in that clause.” Id. This is because “[w]hen parties agree to a

forum-selection clause, they waive the right to challenge the preselected forum as

inconvenient or less convenient for themselves or their witnesses, or for their

pursuit of the litigation.” Id. at 582. The reviewing court thus “must deem the

private-interest factors to weigh entirely in favor of the preselected forum”; the

court “should not consider arguments about the parties’ private interests.” Id. And



                                          26
             Case: 16-12397     Date Filed: 02/28/2017    Page: 27 of 27


“[b]ecause [the public-interest] factors will rarely defeat a transfer motion, the

practical result is that forum-selection clauses should control except in unusual

cases.” Id. Thus, dismissal for forum non conveniens would be permissible in this

case only if “extraordinary circumstances unrelated to the convenience of the

parties” were present. Id. at 581.

      The Government does not challenge the merits of the district court’s forum

non conveniens analysis, nor does it argue that extraordinary circumstances are

present to support a forum non conveniens dismissal. It offers only that “[t]he

District Court erred in allowing Aquamar to dictate whether Fonseca possessed

authority to bind [the Government] to the forum selection clause,” and that local

law should have been considered in the forum non conveniens analysis. The

Government is correct that the Aquamar presumption does not apply but, as we

have explained, in this case the district court nevertheless properly concluded that

Belize was bound by the MLA. Because Fonseca possessed the actual authority to

act through the Government’s ratification of the MLA, the forum-selection clause

was binding. The district court did not abuse its discretion.

      We AFFIRM the denial of the Government’s motion to dismiss.




                                          27